 

Case 5:19-cv-01310-MAD-ATB Document 27 Filed 05/18/2

 

     

MAY 1 8 2020

 

 

 

  
 

AT O'CLOCK
To Whom It may Concern, John M. Domurad. Clerk - Syracuse

| am the defendant John W Henderson Illin Casé no:
5:19-CV-1310 MAD/ATB in The Northern District Of New
York. | am writing this letter to state my defense regarding
the default judgement pending in your court. | tried for
many months to hire an attorney in this matter to no avail,
as there are no attorney’s fluent in this type of matter in
the Northern Federal District. | have had many
conversations with attorney’s and it seems it is in my best
interest to go to default judgement. After many days
researching similar cases it seems Dish Network/
Nagrastar’s interest is not damages, but to obtain
customer lists to send out letters claiming users of any
type of IPTV owe them $3500. If | were to defend myself
this would mean that any way it unfolds, | would be giving
Dish Network and Nagrastar access to user records so
they can demand payments from them. Proclaiming my
innocence or guilt would have the same end result of
innocent people being intimidated and threatened by Dish
Network attorney’s.

With that being said, | do intend to accept a default
judgement. | would like to point out some flaws in this case
to be considered by the court when deciding on the
judgement.

The Plaintiff's claim that Debra Henderson is an
officer of Boom Media. However, in the complaints it states
“Mr. Henderson conducted business under the name of
Defendant Boom Media LLC, a company that he formed to
carry out the Rebroadcasting Scheme and which operated
under Mr. Henderson’s dominion and control. Mr.

 
Case 5:19-cv-01310-MAD-ATB Document 27 Filed 05/18/20 Page 2 of 6

 

Henderson Ran Boom Media LLC from his home and,
based on company records, he is the sole member and
sole official of the company.” This statement is accurate.
Debra Henderson was in no way involved in Boom Media
operations. It is my belief that Dish Network simply used
Debra Henderson as leverage in this matter. |, John
Henderson, used Debra Henderson’s PayPal for a short
time period to accept payments. Boom Media LLC claimed
100% of that income and Debra Henderson claimed 0%.
By the Plaintiff's own complaint we see that they are
aware Boom Media LLC was operated by John Henderson
in the state of North Carolina. They used Debra

Henderson as a bargaining chip and by their own claims
have no reason to believe that Boom Media nor John
Henderson operated out of New York state at any time. All
money was claimed in North Carolina. All orders were
shipped from North Carolina. Debra Henderson had no
involvement and no business was at any time conducted
from New York State. Because of this |, John Henderson,
hope the court will consider dismissing any claims against
Debra Henderson, an elderly retiree who simply allowed
me to temporarily use her PayPal account.

The Plaintiff's also make many blanket claims
regarding the services sold by Boom Media. The Plaintiff's
claim that Boom Media acted to intercept Dish Signal and
rebroadcast them, which simply isn’t true. Boom Media as
a whole sold several services like Vader Streams, Beast
TV, Nitro TV, MFG TV, OK2 TV, IPTV Express, Epic IPTV,
and Murica Streams. Boom Media was a reseller of these
services. Dish Network claims as a whole that they

 

 
 

Case 5:19-cv-01310-MAD-ATB Document 27 Filed 05/18/20 Page 3 of 6~

conducted analysis of the streams. “The analysis was
conducted by inserting encoded messages into Dish’s
satellite communications and then viewing channels on
the services to detect the encoded messages, thus
confirming the Dish Programming originated from Dish’s
satellite communications.” | do not see any evidence of
such a claim. The streams sold are readily available online
and are typically captured from other websites. The
blanket statement of “Services” does not specify which
services, at any given time, may have been broadcasting
any signal from Dish. Dish simply provides evidence that
they also broadcast channels that can be found within
services sold online. These channels did NOT come from
Dish Network signals which is why the Plaintiff's have
failed to prove so. Through the 3 investigators they have
proven that Boom Media exists at boommedia.org, that
Boom media has a Youtube channels, and Boom Media
sold services and devices. None of these facts were up for
debate. The fact they have not proven is that all of the
“Services” as they claim intercepted and rebroadcast Dish
Network communication and Boom Media, John
Henderson, and Debra Henderson resold “codes” to give
access to intercepted Dish Network services. Furthermore,
they made test purchases for several services, yet did not
prove in any way shape or form that their “encoded
messages” turned up on any of these services, and did not
perform test purchases of the remaining services. The
Defendant’s claim to damages in referring to the card
processor stealing $50,000 from Boom Media is a far
reach. They fail to prove any services intercept and

 
 

Case 5:19-cv-01310-MAD-ATB Document 27 Filed 05/18/20 Page 4 of 6

 

distribute Dish Network signals. In this claim they would
have had to prove ALL “Services” distributed Dish Signals
being that there is no evidence to suggest which services
were purchased using the fraudulent card processor. For
instance, if Dish were to claim they had legitimate proof
that Vader Streams rebroadcast Dish channels, there is no
way of knowing how many of the 3,333 buyers purchased
Vader Streams. The card processor company simply stole
the $50,000 and disappeared. Dish has failed to prove any
rights to damages for these sales as there is no way of
knowing which services were purchased and for how
much.

The Defendant’s also claim that Boom Media sold
devices that violate 47 U.S.C 605(a) which states “any
electronic, mechanical, or any device or equipment is
primarily of assistance in the unauthorized decryption of ...
direct-to-home satellite services.” Dish makes the claim
that the devices sold online by Boom media were primarily
manufactured to deliver intercepted Dish Signal. The
devices sold by us were Android TV boxes. They can be
found at any retailer. To say Android was created to
“primarily assist in unauthorized decryption” of Dish signal
is inaccurate. It is my belief that the Plaintiff's use terms
that may deliberately paint a picture of the old days when
you could buy a “black box” or card to put into a dish
receiver. This is not the case with these claims. There is
no such thing as “Device Codes” sold by Boom Media.
“Device Codes’ refer to “The term IKS refers to Internet
Key Sharing (also known as Internet Card Sharing), or the
process of using satellite TV receivers — whose standard

 
 

Case 5:19-cv-01310-MAD-ATB Document 27 Filed 05/18/20 Page 5 of 6

software is re-flashed/restored with custom-made code —
to enable key/card sharing.” This is not in any way what
was sold at boommedia.org. The Plaintiff's are simply
using outdated terms that do not apply to modern day
technology. Boom Media at no point “retransmitted DISH
Programming originating from DISH’s satellite
communications,” nor sold devices primarily made to do
So.

Thank you for taking the time to read my statement,
as | know it is most likely not formatted properly or in the
manner consistent with standard court documents. | am
not an attorney, nor could | find one willing to take my
case. | just wanted to be heard on this matter and my
statements be considered when the court hold’s its
hearing on the default judgement in this case. Thank you.

Sincerely,

John Henderson

 
 

 

 

 

Page 6 of 6

aig

—edonn Henderson...

         

 

2100) CourHand Ln g I ae
alohdale, NC 27263 Aaa “$4.10
7019 1640 oooo 7100 3106 = _. R2304E104723-14

US. DISTRICT COURT Clerk , U. S. Vistrrer Lourt 5

JOHN M. DOMURAD, CLERK

 

loo S- Clinton St
Dth E|cor

Syracuse, N Y 13264

MAY 18 2020

RECEIVED

 

 

 

 

 

 

13261-s1i0099 Hela By affe Mbp hay hi rabb alti lp

Case 5:19-cv-01310-MAD-ATB Document 27 F
